Citation Nr: 1314614	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  08-37 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Whether the veteran has basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 2000 to October 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case is seeking Chapter 30 educational assistance.  She served on active duty from August 14, 2000 to October 10, 2002, when she was honorably discharged.  Her DD-214 reflects that the separation authority was AR 635-200, PARA 6-3B(1), and the narrative reason for separation was "PARENTHOOD."  The separation code was "KDG".  

The Veteran acknowledges that she did not complete her term of enlistment, but believes that her honorable discharge for parenthood should qualify as a "hardship discharge" so as to bring her under the exception to length of service provided in 38 C.F.R. § 21.7042(a)(5)(iii).

The Board notes that, according to Army Regulations, individuals who are separated with a separation authority of 635-200, PARA 6-3A or B may be separated due to hardship or may be separated due to parenthood, not due to hardship.  

However, the Board is unclear what the separation code "KDG" represents.  Research undertaken at the Board has been unclear on this point.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of Defense to determine whether the separation code "KDG" indicates a hardship discharge. 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


